 

Exhibit 10.3

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of March 14, 2019 (this “Agreement”) by and between MDC
PARTNERS INC., a corporation existing under the laws of Canada (the “Company”),
and MARK PENN (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment, upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:

 

1.Employment

 

The Company agrees to employ the Executive during the Term specified in Section
2, and the Executive agrees to accept such employment, upon the terms and
conditions hereinafter set forth.

 

2.Term

 

Subject to the provisions contained in Sections 6 and 7, the Executive’s
employment by the Company shall be for a term commencing on March 18, 2019 (the
“Commencement Date”) and shall continue thereafter for a five (5) year term
unless and until either (i) the Executive gives sixty (60) days’ prior written
notice of resignation without “Good Reason” (as defined herein) to the Company,
(ii) the Executive terminates employment with “Good Reason” in accordance with
Section 6(b) of this Agreement or (iii) the Company terminates the Executive’s
employment with or without “Cause” (as defined herein). Any notice given by the
Executive under Section 2(i) shall specify the date of termination and the fact
that the notice is being delivered pursuant to Section 2(i) of this Agreement;
the Company shall have the right at any time during such sixty (60) day notice
period to relieve the Executive of all or any portion of his offices, duties and
responsibilities and to place him on a paid leave-of-absence status. The date on
which the Executive ceases to be employed by the Company, regardless of the
reason therefor is referred to in this Agreement as the “Termination Date”. The
term during which the Executive’s employment shall continue is referred to as
the “Term”.

 

3.Duties and Responsibilities

 

(a)          Title. During the Term, the Executive shall have the position of
Chief Executive Officer of the Company.

 

(b)          Duties. The Executive shall report directly to the Company’s Board
of Directors (the “Board”), at such times and in such detail as the Board shall
reasonably require. The Executive shall perform such duties consistent with his
position or as may be directed by the Board.

 

 

 

 

(c)          Scope of Employment. The Executive’s employment by the Company as
described herein shall be full-time. During the Term, the Executive agrees that
he will (i) devote the business time and attention consistent with his position
and compensation and as reasonably determined by the Board, his reasonable best
efforts, and all his skill and ability to promote the interests of the Company;
and (ii) carry out his duties (A) in a competent manner and serve the Company
faithfully and diligently under the direction of the Board and (B) subject to
Section 10 of this Agreement. Notwithstanding the foregoing, and subject to this
Section 3(c), the Executive shall be permitted to engage in charitable and civic
activities and manage his personal passive investments, provided that any such
activities and/or passive investments are not in a company which transacts
business with the Company or its affiliates or engages in business competitive
with that conducted by the Company (or, if such company does transact business
with the Company, or does engage in a competitive business, it is a publicly
held corporation and the Executive’s participation is limited to owning less
than 1% of its outstanding shares), and further provided that any such
activities (individually or collectively) do not materially interfere with the
performance of his duties or responsibilities under this Agreement.
Notwithstanding anything else set forth herein, the Company acknowledges that
the Executive is a manager of The Stagwell Group LLC (“Stagwell Advisors”),
which serves as an investment advisor to Stagwell Media LP (the “Stagwell Fund”)
and which performs other services for entities controlled by the Stagwell Fund.
The Company agrees that the Executive may continue to serve as a manager of
Stagwell Advisors, and carry out his duties as a manager of Stagwell Advisors,
except as would interfere with the performance of his duties or responsibilities
under this Agreement. The Company further agrees that the Executive may perform
services in connection with the public policy polling commonly known as the
Harvard CAPS / Harris Poll, to the same extent as Executive has performed such
services during the one-year period prior to the Commencement Date, except as
would interfere with the performance of his duties or responsibilities under
this Agreement.

 

(d)          Office Location. During the Term, the Executive’s services
hereunder shall be performed at the offices of the Company, subject to necessary
travel requirements to the Company’s partner agency office locations in order to
carry out his duties in connection with his positions hereunder.

 

4.Compensation

 

(a)          Base Salary. As compensation for his services hereunder, during the
Term, the Company shall pay the Executive in accordance with its normal payroll
practices, an annualized base salary of $750,000 (“Base Salary”).

 

 2 

 

 

(b)          Initial Equity Incentive Award. On the date immediately following
the last day of the Reference Period (as defined below), the Executive shall
receive an award of 1,500,000 stock appreciation rights (“MDC SARs”) in respect
of MDC’s Class A subordinate voting stock (“Class A Shares”) with an exercise
price equal to the average closing price for Class A Shares for the twenty (20)
trading day period beginning on March 5, 2019 (being nine (9) trading days prior
to the Commencement Date) and ending on April 1, 2019 (being ten (10) trading
days following the Commencement Date) (such period, the “Reference Period”), all
in accordance with and subject to the terms and conditions of a separate stock
appreciation rights agreement, to be executed and delivered by the Executive and
MDC (the “MDC SAR Agreement”). The MDC SARs granted pursuant to the MDC SAR
Agreement will become vested and exercisable in three equal installments (each
consisting of 500,000 stock appreciation rights) on each of the first three (3)
anniversaries of the Commencement Date (each such date, a “Vesting Date”),
subject to the Executive’s continued employment with the Company through the
applicable Vesting Date. Upon exercise of a vested MDC SAR, the Executive will
receive the SAR Amount (as defined below) in the form of Class A Shares, with
such number of shares determined by dividing the SAR Amount by the Fair Market
Value of a Class A Share on the date of exercise (with any fractional share
amount being rounded down to the nearest whole share); provided that to the
extent the issuance of Class A Shares in connection with the exercise of an MDC
SAR would require (x) shareholder approval under the NASDAQ listing rules (and,
if the Class A Shares are not then listed on NASDAQ, any similar rules of the
principal securities exchange on which MDC Class A Shares are then listed or
admitted to trading) or (y) an approval or expiration, waiver or termination of
any applicable waiting period under the Competition Act (Canada), as amended
(any of the foregoing in this clause (y), a “Competition Act Approval”), in each
case, to the extent not obtained, then the number of Class A Shares issued in
settlement of the SAR Amount shall be reduced to the maximum number of whole
shares for which no shareholder approval or Competition Act Approval would be
required, with the remainder of the SAR Amount paid in cash. The “SAR Amount” is
determined by multiplying (i) the excess, if any, of the Fair Market Value of a
Class A Share on the date of exercise of such MDC SAR over the exercise price,
by (ii) the number of MDC SARs that have been exercised. The MDC SARs issued
pursuant to this Section 4(b) shall be subject to accelerated vesting upon (i)
the Executive’s death or disability, (ii) termination of the Executive’s
employment without “Cause” or with “Good Reason,” or (iii) a Change in Control
(as defined below). To the extent not yet exercised, any MDC SARs issued
pursuant to this Section 4(b) shall expire on the fifth anniversary of the
Commencement Date.

 

For purposes of the MDC SARs, “Fair Market Value” means, with respect to a Class
A Share, as of the applicable date of determination (i) the closing sales price
on the immediately preceding business day of Class A Shares as reported on the
principal securities exchange on which such shares are then listed or admitted
to trading, or (ii) if not so reported, the average of the closing bid and ask
prices on the immediately preceding business day as reported on the National
Association of Securities Dealers Automated Quotation System, or (iii) if not so
reported, as furnished by any member of the National Association of Securities
Dealers, Inc. selected by the Human Resources & Compensation Committee of the
Board of Directors. In the event that the price of Class A Shares shall not be
so determinable, the Fair Market Value of Class A Shares shall be determined by
the Human Resources & Compensation Committee in its reasonable discretion.

 

(c)          Annual Discretionary Bonus. During the Term, the Executive shall be
eligible to receive an annual discretionary bonus in a target amount equal to
100% of the then current Base Salary, based upon criteria determined by the
Board’s Compensation Committee, which criteria shall include the Executive’s
performance, the overall financial performance of the Company and such other
factors as the Compensation Committee shall deem reasonable and appropriate in
its discretion (the “Annual Discretionary Bonus”). The Annual Discretionary
Bonus will be paid in accordance with the Company’s normal bonus payment
procedures

 

 3 

 

 

(d)          Grants under LTIP Plans. Commencing in January 2020, the Executive
shall be eligible to participate in the Company’s LTIP Plans with an annual
target award amount equal to 350% of the Executive’s then current Base Salary,
with each such award to be made on terms and conditions no more or less
favorable than those of awards made to other senior executives of the Company.

 

(e)          Perquisite Allowance. The Company will pay to the Executive a
perquisite allowance equal to $5,000 per month during the Term (the “Perquisite
Allowance”), to cover the costs of leasing, insuring and maintaining an
automobile and other travel expenses, professional dues as well as other
perquisites, to be paid in accordance with the Company’s normal payroll
practices.

 

5.Expenses; Fringe Benefits

 

(a)          Expenses. The Company agrees to pay or to reimburse the Executive
for all reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term in the performance of his services hereunder
in accordance with the written policies of the Company as from time to time in
effect, including without limitation reasonable, ordinary, necessary and
documented first-class transportation and first-class accommodations. The
Executive, as a condition precedent to obtaining such payment or reimbursement,
shall provide to the Company any and all statements, bills or receipts
evidencing the travel or out-of-pocket expenses for which the Executive seeks
payment or reimbursement, and any other information or materials, as the Company
may from time to time reasonably require.

 

(b)          Benefit Plans. During the Term, the Executive and, to the extent
eligible, his dependents, shall be eligible to participate in and receive all
benefits under any group health plans, welfare benefit plans and programs
(including without limitation, disability, group life (including accidental
death and dismemberment) and business travel insurance plans and programs)
provided by the Company to its senior executives and, without duplication, its
employees generally, subject, however, to the generally applicable eligibility
and other provisions of the various plans and programs in effect from time to
time.

 

(c)          Vacation. The Executive shall be entitled to four (4) weeks of
vacation in accordance with the Company’s policies, with no right of carry over,
to be taken at such times as shall not materially interfere with the Executive’s
fulfillment of his duties hereunder, and shall be entitled to as many holidays,
sick days and personal days as are in accordance with the Company’s policy then
in effect generally for its employees.

 

6.Termination of Employment

 

(a)          Termination for Cause. The Company, by direction of the Board
(excluding the Executive), shall be entitled to terminate the Term and to
discharge the Executive for “Cause” effective upon the giving of written notice
to the Executive. For purposes of this Agreement, the term “Cause” shall mean:

 

 4 

 

 

(i)          the Executive's willful failure or refusal to materially perform
his duties and responsibilities to the Company as set forth in Section 3 hereof
(other than as a result of a Disability pursuant to Section 6(d) hereof), or to
abide by the reasonable directives of the Board, in each case if such failure or
refusal is not cured (if curable) within 20 days after written notice thereof by
the Company;

 

(ii)         the willful fraud or material dishonesty of the Executive in
connection with his position or the performance of duties to the Company
(including any misappropriation of the funds or property of the Company), or the
willful misconduct of the Executive in connection with his position or the
performance of his duties to the Company;

 

(iii)        the conviction of Executive in a court of law of, or entering by
the Executive of a plea of guilty or no contest to, any felony or any crime
involving material dishonesty or theft;

 

(iv)        willful failure by the Executive to cooperate as directed by the
Board with a bona fide Company internal investigation or an investigation of the
Company by governmental, regulatory or law enforcement authorities, if such
breach is not cured (if curable) within 20 days after written notice thereof to
the Executive by the Company; and

 

(v)         any material breach by the Executive of Sections 8 or 10 hereof, if
such breach is not cured (if curable) within 20 days after written notice
thereof to the Executive by the Company.

 

Any notice required to be given by the Company pursuant to this section shall
specify the nature of the claimed breach and the manner in which the Company
requires such breach to be cured (if curable). In the event that the Executive
is purportedly terminated for Cause and a court determines that Cause as defined
herein was not present, then such purported termination for Cause shall be
deemed a termination without Cause pursuant to Section 6(c) and the Executive’s
rights and remedies will be governed by Section 7(b), in full satisfaction and
in lieu of any and all other or further remedies the Executive may have under
this Agreement.

 

(b)         Termination by the Executive for Good Reason. Provided that a Cause
event has not occurred, the Executive shall be entitled to terminate this
Agreement and the Term hereunder for Good Reason (as defined below) at any time
during the Term by written notice to the Company not more than 20 days after the
occurrence of the event constituting such Good Reason. For purposes of this
Agreement, “Good Reason” shall be limited to:

 

(i)          a material diminution of the Executive’s position or authority as
set forth in Section 3 hereof, which breach remains uncured (if curable) for a
period of 15 days after written notice of such breach to the Company;

 

 5 

 

 

(ii)         the Company’s material breach of the compensation and benefits
provisions of Section 4 or Section 5 hereof, which breach remains uncured (if
curable) for a period of 15 days after written notice of such breach to the
Company; or

 

(iii)        following a Change in Control (as defined below), the Executive not
holding the position of chief executive officer of the ultimate parent
corporation or other controlling entity resulting from the Change in Control
transaction.

 

Any notice required to be given by the Executive pursuant to this Section 6(b)
shall specify the nature of the circumstance alleged to constitute Good Reason
and the provisions of this Agreement relied upon, and shall specify the date of
termination, which shall not be less than 30 days or more than 60 days following
the date of such notice.

 

For the purposes of this Agreement, a “Change in Control” shall have the meaning
provided in Section 2(b) of the Company’s 2016 Stock Incentive Plan.

 

(c)         Termination without Cause. The Company, by direction of the Board,
shall have the right at any time during the Term to immediately terminate the
employment of the Executive without Cause by giving written notice to the
Executive setting forth a date of termination.

 

(d)         Termination for Death or Disability. In the event of the Executive’s
death, the date of termination shall be the date of the Executive’s death. In
the event the Executive shall be unable to perform his duties hereunder by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) in substantially the manner and to the extent required
hereunder prior to the commencement of such disability and the Executive shall
fail to perform such duties for periods aggregating 120 days, whether or not
continuous, in any continuous period of 360 days (such causes being herein
referred to as “Disability”), the Company shall have the right to terminate the
Executive’s employment hereunder as at the end of any calendar month during the
continuance of such Disability upon at least 30 days’ prior written notice to
the Executive.

 

7.Effect of Termination of Employment

 

(a)         Termination by the Company for Cause; by Death or Disability;
without Good Reason. In the event of the termination of the employment of the
Executive (1) by the Company for Cause; (2) by reason of death or Disability
pursuant to Section 6(d); or (3) pursuant to a notice of resignation without
Good Reason, the Executive shall be entitled to the following payments and
benefits (the “Accrued Rights”):

 

(i)          unpaid Base Salary and Perquisite Allowance through, and any unpaid
reimbursable expenses outstanding as of, the date of termination; and

 

 6 

 

 

(ii)         all outstanding equity incentive awards (including the MDC SARs)
shall be treated in accordance with the governing equity plan and underlying
award agreement, except as otherwise provided in Section 4(b).

 

In the event of termination of the employment of Executive in the circumstances
described in this Section 7(a), except as expressly provided in this section or
any other accrued benefits or indemnification rights under the Company’s
by-laws, the Company’s other organizational documents, or this Agreement, the
Company shall have no further liability to the Executive or the Executive’s
heirs, beneficiaries or estate for damages, compensation, benefits, severance or
other amounts of whatever nature, directly or indirectly, arising out of or
otherwise related to this Agreement and the Executive’s employment or cessation
of employment with the Company.

 

(b)         Termination by the Company without Cause or by the Executive for
Good Reason. In the event of a termination by the Company without Cause or by
the Executive for Good Reason, the Executive shall be entitled to the following
payments and benefits:

 

(i)          the Accrued Rights as provided in Section 7(a) hereof;

 

(ii)         his Annual Discretionary Bonus with respect to the calendar year
prior to the date of termination, when otherwise payable, but only to the extent
earned and approved by the Compensation Committee of the Board but not already
paid;

 

(iii)        eligibility for a pro-rata portion of his Annual Discretionary
Bonus with respect to the calendar year in which the date of termination occurs,
when otherwise payable (such pro-rata amount to be equal to the product of (A)
the amount of the Annual Discretionary Bonus that would have been earned for
such calendar year based on actual performance for such year, times (B) a
fraction, (x) the numerator of which shall be the number of calendar days
commencing January 1 of such year and ending on the date of termination, and (y)
the denominator of which shall equal 365;

 

(iv)        in the event of a termination without Cause or by the Executive for
Good Reason, a severance payment (the “Termination Payment”) in an amount equal
to the product of 1.5 multiplied by the sum of (A) the amount of then-current
Base Salary, plus (B) the amount of the Annual Discretionary Bonus paid (or
earned and approved by the Compensation Committee of the Board but not already
paid) in respect of the fiscal year immediately preceding the year which
includes the date of termination. The Termination Payment (less applicable
withholding taxes), shall be paid to the Executive in a cash lump-sum not later
than 60 days following the date of termination.

 

In the event of termination of this Agreement in the circumstances described in
this Section 7(b), except as expressly provided in this section or any other
accrued benefits or indemnification rights, the Company shall have no further
liability to the Executive or the Executive’s heirs, beneficiaries or estate for
damages, compensation, benefits, severance or other amounts of whatever nature,
directly or indirectly, arising out of or otherwise related to this Agreement
and the Executive’s employment or cessation of employment with the Company.

 

 7 

 

 

The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
Section 7(b) is conditioned upon the Executive signing and not revoking a
separation agreement in a form reasonably satisfactory to the Company (the
“Separation Agreement”) within 30 days following the date of termination. The
Separation Agreement shall provide for the contractual severance described in
this Section 7(b), a customary release of all claims by the Executive, and a
reaffirmation of the Executive’s restrictive covenants. In the event the
Executive breaches any material provisions of the Separation Agreement or the
provisions of Section 8 of this Agreement, in addition to any other remedies at
law or in equity available to it, the Company may cease making any further
payments and providing the other benefits provided for in this Section 7(b),
without affecting its rights under this Agreement or the Separation Agreement.

 

8.Non-Solicitation Agreement and Protection of Confidential Information

 

(a)          Non-Solicitation. The parties hereto agree that the covenants given
in this Section 8 are being given incident to the agreements and transactions
described herein, and that such covenants are being given for the benefit of the
Company. Accordingly, the Executive acknowledges (i) that the business and the
industry in which the Company competes is highly competitive; (ii) that as a key
executive of the Company he will participate in the servicing of current clients
and/or the solicitation of prospective clients, through which, among other
things, the Executive will obtain knowledge of the “know-how” and business
practices of the Company, in which matters the Company has a substantial
proprietary interest; (iii) that his employment hereunder requires the
performance of services which are special, unique, extraordinary and
intellectual in character, and his position with the Company places him in a
position of confidence and trust with the clients and employees of the Company;
and (iv) that his rendering of services to the clients of the Company
necessarily requires the disclosure to the Executive of confidential information
(as defined in Section 8(b) hereof) of the Company. In the course of the
Executive’s employment with the Company, the Executive will develop a personal
relationship with the clients of the Company and a knowledge of those clients’
affairs and requirements, and the relationship of the Company with its
established clientele will therefore be placed in the Executive’s hands in
confidence and trust. The Executive consequently agrees that it is a legitimate
interest of the Company, and reasonable and necessary for the protection of the
confidential information, goodwill and business of the Company, which is
valuable to the Company, that the Executive make the covenants contained herein
and that the Company would not have entered into this Agreement unless the
covenants set forth in this Section 8 were contained in this Agreement.
Accordingly, the Executive agrees that during the period that he is employed by
the Company and for a period of twelve (12) months thereafter (such period being
referred to as the “Restricted Period”), he shall not, as an individual,
employee, consultant, independent contractor, partner, shareholder, or in
association with any other person, business or enterprise, except on behalf of
the Company, and regardless of the reason for his ceasing to be employed by the
Company:

 

 8 

 

 

(i)attempt in any manner to solicit or accept from any Restricted Client
business of the type performed by the Company or to persuade any Restricted
Client to cease to do business or to reduce the amount of business which any
such Restricted Client has customarily done or is reasonably expected to do with
the Company, whether or not the relationship between the Company and such
Restricted Client was originally established in whole or in part through the
Executive’s efforts; or

 

(ii)employ as an employee or retain as a consultant any person, firm or entity
who is then or at any time during the preceding twelve (12) months was an
employee of or exclusive consultant to the Company, or persuade or attempt to
persuade any employee of or exclusive consultant to the Company to leave the
employ of the Company or to become employed as an employee or retained as a
consultant by any person, firm or entity other than the Company.

 

As used in this Section 8, the term “Company” shall include any subsidiaries of
the Company and the term “Restricted Client” shall mean (1) anyone who is a
client of the Company on the date of termination, or if the Executive’s
employment shall not have terminated, at the time of the alleged prohibited
conduct (any such applicable date being called the “Determination Date”); (2)
anyone who was a client of the Company at any time during the one-year period
immediately preceding the Determination Date; and (3) any prospective client to
whom the Company had made a new business presentation (or similar offering of
services) at any time during the six-month period immediately preceding the date
of termination. In addition, if the Restricted Client is part of a group of
companies which conducts business through more than one entity, division or
operating unit, whether or not separately incorporated (a “Client Group”), the
term “Restricted Client” as used herein shall only include each entity, division
and operating unit of the Client Group where the same management group of the
Client Group has the decision making authority or significant influence with
respect to contracting for services of the type rendered by the Company. For
purposes of this Section 8, it is further agreed that a “Restricted Client”
shall be limited solely and exclusively to those clients which the Executive
played a significant and substantial role in soliciting or winning or in
rendering or providing services on behalf of the Company or its subsidiaries.
Notwithstanding anything else set forth herein, the term “Restricted Client”
shall not include any client for whom the Executive rendered any services, on
behalf of himself or any other person or entity, at any time preceding the
Commencement Date, and which client of the Executive has been disclosed in
writing by the Executive to the Company prior to the date of this Agreement.

 

 9 

 

 

(b)          Confidential Information. In the course of the Executive’s
employment with the Company (and its predecessor), he will acquire and have
access to confidential or proprietary information about the Company and/or its
clients, including but not limited to, trade secrets, methods, models,
passwords, access to computer files, financial information and records, computer
software programs, agreements and/or contracts between the Company and its
clients, client contacts, client preferences, creative policies and ideas,
advertising campaigns, creative and media materials, graphic design materials,
sales promotions and campaigns, sales presentation materials, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections of the Company and information about or received from clients and
other companies with which the Company does business. The foregoing shall be
collectively referred to as “confidential information”. The Executive is aware
that the confidential information is not readily available to the public and
accordingly, the Executive also agrees that he will not at any time (whether
during the Term or after termination of this Agreement) disclose to anyone
(other than his counsel in the course of a dispute arising from the alleged
disclosure of confidential information or as required by law) any confidential
information, or utilize such confidential information for his own benefit, or
for the benefit of third parties. The Executive agrees that the foregoing
restrictions shall apply whether or not any such information is marked
“confidential” and regardless of the form of the information. The term
“confidential information” does not include information which (i) is or becomes
generally available to the public other than by breach of this provision or (ii)
the Executive learns from a third party who is not under an obligation of
confidence to the Company or a client of the Company. In the event that the
Executive becomes legally required to disclose any confidential information, he
will provide the Company with prompt notice thereof so that the Company may seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 8(b) to permit a particular disclosure. In the event
that such protective order or other remedy is not obtained, or that the Company
waives compliance with the provisions of this Section 8(b) to permit a
particular disclosure, the Executive will furnish only that portion of the
confidential information which he is legally required to disclose and, at the
Company’s expense, will cooperate with the efforts of the Company to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the confidential information. The Executive further agrees that all
memoranda, disks, files, notes, records or other documents, whether in
electronic form or hard copy (collectively, the “material”) compiled by him or
made available to him during his employment with the Company (whether or not the
material constitutes or contains confidential information), and in connection
with the performance of his duties hereunder, shall be the property of the
Company and shall be delivered to the Company on the termination of the
Executive’s employment with the Company or at any other time upon request.
Except in connection with the Executive’s employment with the Company, the
Executive agrees that he will not make or retain copies or excerpts of the
material; provided that the Executive shall be entitled to retain his personal
files.

 

Nothing in this Agreement shall prohibit or impede the Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. The Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (x) in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (y) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. The Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order. For purposes of this
Agreement, each of the foregoing communications or disclosures is a “Protected
Disclosure.” The Executive does not need to give prior notice to (or get
authorization from) the Company regarding any Protected Disclosure. Except as
otherwise provided in this section or under applicable law, notwithstanding the
foregoing, under no circumstance will the Executive be authorized to disclose
any information covered by attorney-client privilege or attorney work product of
the Company, or the Company’s trade secrets, without prior written consent of
the Company’s General Counsel or other officer designated by the Company.

 

 10 

 

 

(c)          Remedies; Acknowledgments. If the Executive commits or threatens to
commit a breach of any of the provisions of Sections 8(a) or (b), the Company
shall have the right to have the provisions of this Agreement specifically
enforced by any court having jurisdiction without being required to post bond or
other security and without having to prove the inadequacy of the available
remedies at law, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company. In addition, the
Company may take all such other actions and remedies available to it under law
or in equity and shall be entitled to such damages as it can show it has
sustained by reason of such breach.

 

The parties acknowledge that (i) the type and periods of restriction imposed in
the provisions of Sections 8(a) and (b) are fair and reasonable and are
reasonably required in order to protect and maintain the proprietary interests
of the Company described above, other legitimate business interests and the
goodwill associated with the business of the Company; (ii) the time, scope and
other provisions of this Section 8 have been specifically negotiated by
sophisticated commercial parties, represented by legal counsel, and are given as
an integral part of the transactions contemplated by this Agreement; and (iii)
because of the nature of the business engaged in by the Company and the fact
that clients can be and are serviced by the Company wherever they are located,
it is impractical and unreasonable to place a geographic limitation on the
agreements made by the Executive herein. The Executive specifically acknowledges
that his being restricted from soliciting and servicing Restricted Clients as
contemplated by this Agreement will not prevent his from being employed or
earning a livelihood in the type of business conducted by the Company. If any of
the covenants contained in Sections 8(a) and (b), or any part thereof, is held
to be unenforceable by reason of it extending for too great a period of time or
over too great a geographic area or by reason of it being too extensive in any
other respect, the parties agree (x) such covenant shall be interpreted to
extend only over the maximum period of time for which it may be enforceable
and/or over the maximum geographic areas as to which it may be enforceable
and/or over the maximum extent in all other respects as to which it may be
enforceable, all as determined by the court making such determination and (y) in
its reduced form, such covenant shall then be enforceable, but such reduced form
of covenant shall only apply with respect to the operation of such covenant in
the particular jurisdiction in or for which such adjudication is made. Each of
the covenants and agreements contained in this Section 8 (collectively, the
“Protective Covenants”) is separate, distinct and severable. All rights,
remedies and benefits expressly provided for in this Agreement are cumulative
and are not exclusive of any rights, remedies or benefits provided for by law or
in this Agreement, and the exercise of any remedy by a party hereto shall not be
deemed an election to the exclusion of any other remedy (any such claim by the
other party being hereby waived). The existence of any claim, demand, action or
cause of action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of each Protective Covenant. The unenforceability of any Protective
Covenant shall not affect the validity or enforceability of any other Protective
Covenant or any other provision or provisions of this Agreement.

 

 11 

 

 

(d)          Notification of Restrictive Covenants. Prior to accepting
employment with any person, firm or entity during the Restricted Period, the
Executive shall notify the prospective employer in writing of his obligations
pursuant to this Section 8 (it being agreed by the Company that such
notification required under this Section 8(d) shall not be deemed a breach of
the confidentiality provisions of this Agreement). Executive may provide a copy
of the provisions of this Section 8 to any such prospective employer.

 

(e)          Tolling. The temporal duration of the covenants set forth in
Section 8 of this Agreement shall not expire, and shall be tolled, during any
period in which the Executive is in violation of any such covenants, and all
restrictions shall automatically be extended by the period of the Executive’s
violation of any such restrictions.

 

9.Intellectual Property

 

During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by him during such period which relate
directly to the business of the Company, including without limitation, any
design, logo, slogan, advertising campaign or any process, operation, product or
improvement which may be patentable or copyrightable. The Executive agrees that
all patents, licenses, copyrights, tradenames, trademarks, service marks,
planning, marketing and/or creative policies and ideas, advertising campaigns,
promotional campaigns, media campaigns, budgets, practices, concepts,
strategies, methods of operation, financial or business projections, designs,
logos, slogans and business plans developed or created by the Executive in the
course of his employment hereunder, either individually or in collaboration with
others, will be deemed works for hire and the sole and absolute property of the
Company. The Executive agrees that at the Company’s request and expense, he will
take all steps necessary to secure the rights thereto to the Company by patent,
copyright or otherwise.

 

10.Additional Covenants; Competitively Sensitive Information

 

(a)          The Executive acknowledges that: (i) he has received a copy of the
Securities Purchase Agreement dated as of March 14, 2019 (as the same may be
amended, supplemented or otherwise modified from time to time, the “SPA”)
between the Company and Stagwell Agency Holdings LLC; and (ii) he understands
that he is on the date hereof and, for so long as he is a manager, director,
officer, partner, member, employee or other representative of The Stagwell Group
LLC or any of its Affiliates (collectively, “Stagwell”), he will be a Restricted
Person (as defined in the SPA).

 

 12 

 

 

(b)          During the Term, the Executive agrees that: (i) he will not seek or
intentionally receive Competitively Sensitive Information (as defined in the
SPA) relating to Stagwell’s Competitive Portfolio Companies (as defined in the
SPA), except in compliance with the Restricted Persons Procedures, and he will
not otherwise take and will use his reasonable best efforts to ensure that
Stagwell will not take any action or fail to take any action that would be
inconsistent with the Restricted Persons Procedures; and (ii) without limiting
the generality of the preceding clause (i), and except in compliance with the
Restricted Persons Procedures, he will not participate directly or indirectly in
(A) sales, pricing, marketing, procurement or product or service innovation with
respect to any of Stagwell’s Competitive Portfolio Companies; and (B) the
sourcing, evaluation, negotiation or implementation of potential investments or
acquisitions for Stagwell or any of its Competitive Portfolio Companies.

 

(c)          During the Term, the Executive covenants and agrees to restrict his
role and responsibilities at Stagwell in any manner required to comply with the
applicable law and the Company’s Related Party Transaction Policy.

 

11.Indemnification

 

Subject to Section 124 of the Canada Business Corporations Act (as amended or
re-enacted from time to time and including the regulations made pursuant
thereto, the “Act”), the Company shall indemnify and hold harmless, the
Executive and his heirs, executors, administrators and other legal personal
representatives (each, an “Indemnitee”), to the maximum extent permitted by the
Act, from and against (a) any liability and all costs, charges and expenses that
an Indemnitee sustains or incurs in respect of any action, suit or proceeding
that is proposed, threatened or commenced against an Indemnitee for or in
respect of anything done or permitted by the Executive in respect of the
execution of the duties of his office; and (b) all other costs, charges and
expenses that the Executive sustains or incurs in respect of the affairs of the
Company. The Company shall also indemnify the Executive in such other
circumstances to the maximum extent as the Act permits or requires. To the
extent permitted by the Act, the Company will advance or reimburse any expenses,
including reasonable attorneys’ fees, incurred by an Indemnitee in investigating
and defending any actual or threatened action, suit or proceeding for which an
Indemnitee may be entitled to indemnification under this Section 11.

 

12.Enforceability

 

The failure of any party at any time to require performance by the other party
of any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, or to enforce any of the other provisions in
this Agreement; nor shall the waiver by any party of the breach of any provision
hereof be taken or held to be a waiver of any subsequent breach of such
provision or as a waiver of the provision itself.

 

 13 

 

 

13.Assignment

 

The Company and the Executive agree that the Company shall have the right to
assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company. The Company and
Executive agree that Executive’s rights and obligations under this Agreement are
personal to the Executive, and the Executive shall not have the right to assign
or otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective, provided that
the rights of the Executive to receive certain benefits upon death as expressly
set forth under Section 7(a) of this Agreement shall inure to the Executive’s
estate and heirs. The rights and obligations of the Company hereunder shall be
binding upon and run in favor of the successors and assigns of the Company.

 

14.Modification

 

This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement.

 

15.Severability; Survival

 

In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.

 

16.Notice

 

Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three (3) days after
the date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:

 

If to the Executive:

 

Mr. Mark Penn

Address as on file with the Company

 

With a copy (which shall not constitute notice) to:

 

Harris, Wiltshire & Grannis LLP

1919 M Street NW, Eighth Floor

Washington, DC 20036

Attn: Jonathan B. Mirsky

 

 14 

 

 

If to the Company:

 

c/o MDC Partners Inc.

745 Fifth Avenue

New York, NY 10151

Attention: General Counsel

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

 

17.No Conflict

 

The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.

 

18.Entire Agreement; Governing Law

 

This Agreement represents the entire agreement between the Company and the
Executive with respect to the employment of the Executive by the Company. This
Agreement shall be governed by, enforced under, and construed in accordance with
the laws of the State of New York.

 

19.Withholdings

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

20.Counterparts

 

This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.

 

21.No Strict Construction

 

The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.

 

 15 

 

 

22.409A Compliance

 

This Agreement is intended to comply, to the extent applicable, with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
so interpreted. For purposes of this Agreement, a termination of Executive’s
services on the date of termination shall be determined in a manner consistent
with the rules relating to “separation from service” within the meaning of
Section 409A of the Code and the regulations thereunder. Notwithstanding
anything herein to the contrary, (i) if on the date of termination Executive is
a “specified employee” as defined in Section 409A of the Code, and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination the Agreement is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will (A) defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following the date of termination (or the earliest date as is permitted
under Section 409A of the Code), and (B) add to such payment or benefit an
interest payment for the six-month period calculated using the short-term
Applicable Federal Rate (monthly compounded) as in effect on the date of
termination under Section 1274(d) of the Internal Revenue Code and (ii) if any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, the parties agree to restructure the payments or benefits to comply
with Section 409A of the Code in a manner which does not diminish the value of
such payments and benefits to the Executive. To the extent any reimbursements or
in-kind benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). If under this Agreement, an amount is paid in two or more
installments, each installment shall be treated as a “separate payment” within
the meaning of 409A of the Code.

 

*                    *                    *                    *                    *

 

 16 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

  MDC PARTNERS INC.

 

  By:        Name:  Mitchell Gendel     Title:    General Counsel       By:     
  Mark Penn

 

 17 

